Citation Nr: 0409880	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  99-23 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a bladder disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 24, 1979, to 
November 16, 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, in which the RO found that new and material 
evidence had not been received to reopen a claim for service 
connection for a bladder disorder.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement within one 
year of February 1982 notification of a February 1982 RO 
determination that new and material evidence had not been received 
to reopen a claim for service connection for a bladder condition, 
continuing a previous denial of the claim for service connection 
for a bladder condition.
 
2.  Since the February 1982 unappealed RO denial of the claim for 
service connection for a bladder condition, evidence received is 
either cumulative or redundant of previously considered evidence, 
or by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The February 1982 determination that denied a claim for 
service connection for a bladder condition is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Evidence received since the February 1982 RO rating decision 
denying service connection for a bladder condition, which was the 
last final denial with respect to this issue, is not new and 
material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West  2002); 38 C.F.R. § 3.156 (2001) (as effective for claims 
filed prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the pendency 
of this claim with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These new provisions redefine the obligations of 
VA with respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  In this case, the Board 
finds that VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  The Board concludes that the discussions in the 
January 2000 rating decision, the November 2002 and December 2003 
Supplemental Statements of the Case, a letter sent to the veteran 
by the RO in May 2003, and discussion at the September 2003 RO 
hearing, adequately informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements. 

The Supplemental Statements of the Case set forth the laws and 
regulations applicable to reopening the claim for service 
connection for a bladder disorder.  Further, a May 2003 letter 
from the RO to the veteran informed him of the type of evidence 
that would substantiate his claim (an injury in military service 
or disease that began in or was made worse during military 
service, or an event in service causing injury or disease; a 
current disability; and a relationship between the current 
disability and an injury, disease or event in service); that he 
could obtain and submit evidence in support of his claim; and that 
he could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  The veteran was informed in 
the January 2000 rating decision and the November 2002 and 
December 2003 Supplemental Statements of the Case that his claim 
was being denied because he had not submitted new and material 
evidenced to reopen a previously denied claim for service 
connection for a bladder disorder.  He was informed by letter in 
May 2003 that he could obtain and submit evidence in support of 
his claim, and that he could  have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In September 2003, 
the RO hearing officer discussed in detail the types of evidence 
that could substantiate the veteran's claim and expressed an 
intent to "make sure that in your folder we have every medical 
record concerning your bladder from every medical doctor or every 
hospital that you ever went to... so that VA can make a 
decision...."  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  For 
applications to reopen a claim based on new and material evidence, 
the VCAA provides expressly that:
 
Nothing in [new section 5103A. Duty to Assist Claimants] shall be 
construed to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence has been 
presented or secured, as described in section 5108 [of title 38 
United States Code].

38 U.S.C.A. § 5103A(f) (West 2002).  

The RO has obtained the veteran's service medical records.  In 
addition, as noted above, the RO contacted the veteran by May 2003 
letter and conducted extensive discussion at a September 2003 RO 
hearing in an effort to identify all medical providers who treated 
him for his bladder disorder at any time during his life.  The RO 
has obtained all of the identified evidence, to include VA and 
private medical evidence and records of the Social Security 
Administration, except where identified private medical providers 
have indicated that they did not render treatment for the 
condition or conditions indicated by the veteran.

As to any duty to provide an examination and/or opinion addressing 
the question of whether the veteran has a bladder disorder that 
began during service or is related to any incident of service, the 
Board finds that to provide such an examination would be a de 
facto reopening of the claim in the absence of new and material 
evidence.  As noted above, nothing in [new section 5103A, Duty to 
Assist Claimants] shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence has been presented or secured, as described in 
section 5108 of title 38 United States Code.  38 U.S.C.A. § 
5103A(f) (West 2002).  Further, there is sufficient medical 
evidence for the Secretary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  The findings of the medical board during 
service were based on a detailed urological examination with a 
specific diagnosis of diminished bladder capacity that existed 
prior to service and all other findings within normal limits.  The 
service medical records contain no evidence of an injury or 
disease in service, and the history as provided by the veteran 
during service indicated he had been aware of his urinary problems 
for about a year prior to service.  As discussed in the analysis 
portion of this decision, none of the newly received evidence 
casts any new light on these findings.  Because there is 
sufficient medical evidence for the Secretary to make a decision 
on the claim, and because there is no duty to provide an 
examination or medical opinion absent new and material evidence 
(38 C.F.R. § 3.159(c)(4)(C)(iii)(2003)), a new medical examination 
is not warranted. 

The Board notes that in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made 
a conclusion similar to the one reached in Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  The Federal Circuit found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
However, the recently enacted Veterans Benefits Act of 2003 
permits VA to adjudicate a claim within a year of receipt of the 
claim.  The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____).

As VA has fulfilled the duty to assist, and because the change in 
law has no material effect on adjudication of his claim, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.   

In the present case, regarding the issue of whether new and 
material evidence has been received to reopen a claim for a 
bladder disorder, a substantially complete application was 
received in July 1996 (although clarification was later elicited 
that the veteran sought service connection for a bladder 
condition, rather than a gall bladder condition).  Thereafter, in 
a rating decision dated in January 2000 that issue was denied.  
Only after that rating action was promulgated did the AOJ, in May 
2003, provide notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need for 
the claimant to submit any evidence in his possession that 
pertains to the claim.  At the November 2003 RO hearing, the 
hearing officer discussed in great detail the need to obtain all 
medical records of treatment for a bladder disorder "make sure 
that in your folder we have every medical record concerning your 
bladder from every medical doctor or every hospital that you ever 
went to... so that VA can make a decision [in this case]."  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a pre-
AOJ decision notice was not prejudicial to the appellant.  Id. 
("The Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in May 2003 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), especially when viewed in the context of the 
further discussion at the November 2003 RO hearing.  After the 
notice was provided, the case was readjudicated and a Supplemental 
Statement of the Case (SSOC) was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant. 

Pelegrini, supra also held that a VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In 
particular, the September 2003 RO hearing officer made extensive 
efforts to ensure that all relevant evidence would be obtained, 
whether in the veteran's possession or otherwise.

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  38 C.F.R. § 20.1102; Bernard, supra; Sutton, supra.  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error. 

Factual Background

At the veteran's service enlistment examination on October 24, 
1979, clinical evaluation of the genitourinary system, abdomen and 
viscera was normal.  The veteran was first seen for in-service 
urinary problems six days after enlistment, on October 30, 1979, 
at which time he was noted to be an occasional bed wetter.  The 
impression was enuresis by history.  He was prescribed medication.  
On November 2, 1979, the veteran received fuller attention for his 
urinary problems.  He gave a one-year history of enuresis 
secondary to trauma to his "kidney," (quotes in original service 
medical records) after a punch to his back.  He now had more or 
less constant dribbling.  He was referred to a urologist for 
fitness for duty.  After physical examination, evaluation by 
cystoscope, and evaluation by cystogram, the veteran's condition 
was found to be within normal limits, except for the relatively 
small capacity of his bladder (750 cc).  The assessment was 
decreased bladder capacity, which was found to have existed prior 
to service.  The plan was to discharge the veteran from service 
because his medical condition existed prior to service and 
rendered him unfit for duty.  On November 8, 1979, a medical board 
rendered the primary diagnosis of deformity, acquired, diminished 
bladder capacity, existed prior to enlistment.  The medical board 
noted that the veteran was cognizant of his urinary problems prior 
to enlistment, as revealed by the history given by the veteran of 
having sustained trauma to his "kidney" a year ago, and having 
constant "dribbling" ever since.   (Quotes in original service 
medical records.)  He received a medical discharge from service on 
November 16, 1979. 

In June 1980 the RO received the veteran's original application 
for service connection for a bladder condition.  In October 1980, 
the RO denied the claim on the basis that the condition was shown 
to have clearly pre-existed service and not to have been 
aggravated thereby.  In November 1980 the RO mailed notice to the 
veteran that his claim had been denied.  He did not submit a 
notice of disagreement within one year of receiving notice of this 
decision.

In January 1982, the veteran submitted a new application for 
service connection for a bladder disorder.  He indicated his 
condition began in October 1979.  In February 1982, the RO 
informed the veteran that he had been previously notified of the 
denial of service connection for a bladder condition, and that the 
claim was not reopened because new and material evidence had not 
been received.  The veteran was provided an enclosure containing 
his appellate rights.  He did not submit additional evidence or a 
notice of disagreement within one year of the letter.

Additional evidence received since the February 1982 RO denial of 
the veteran's application to reopen his claim for service 
connection for a bladder disorder is as follows:

At a July 1977 private physical examination (over two years prior 
to enlistment in service), there were no abnormal findings 
pertaining to the abdomen.  Specifically, the abdomen was 
symmetrical, the liver, kidneys and spleen were non-palpable, 
there was no palpable mass, and there were no hernias.  There is 
no specific discussion or evaluation of the genito-urinary system 
in the physical examination report.

Pre-service medical records of treatment also include a May 1979 
impression of early schizophrenia.

As discussed at length above, the veteran served on active duty 
from October 24, 1979, to November 16, 1979, and was discharged 
due to a diminished bladder capacity, found to have pre-existed 
service.  

Post-service medical records of treatment indicate that the 
veteran was receiving psychiatric treatment in April 1980.  
Private records of treatment show that the veteran was homeless in 
August 1980 and seeking Social Security Administration (SSA) 
benefits.  Extensive records of psychiatric treatment for the 
following months and for many years thereafter contain no 
diagnosis of a urinary disorder.  The only record of a urinary 
complaint is an August 1981 record of private medical treatment 
indicating that the veteran was working at a sports stadium 
selling beer and was complaining of urinary frequency.  

At a November 1981 medical examination for purposes of evaluation 
for disability benefits by the SSA, a review of systems on direct 
questioning did not elicit any physical problems except his 
concern about a click in his heart.   The psychiatric diagnosis 
was paranoid schizophrenia, in remission; the physical diagnosis 
was "none."

A September 1990 State of Missouri psychiatric in-patient 
admission record indicates that the veteran had recently been 
treated for a cerebrovascular accident, possibly related to 
cocaine abuse, at a regional medical center, and was subsequently 
placed in a nursing home.  The cerebrovascular accident had 
resulted in a left-sided hemiparesis and an unsteady gait.  He was 
admitted for psychiatric evaluation from the nursing home as a 
result of continued agitation and belligerence.  The psychiatric 
diagnoses included probable schizophrenia, residual, in an 
abnormal personality, with history of polysubstance abuse.  The 
physical diagnoses were rule out seizure disorder, and history of 
fungal rash.

A January 1999 private medical record states by history that the 
veteran complained of urge incontinence since 1977 and now desired 
disability benefits from the United Sates Military.  He was not 
using pads secondary to economic reasons.  He complained of 
nocturia and frequent urination.  He did not complain of hematuria 
or dysuria.

In September 1999, the veteran underwent a private cystoscopy, 
hydrodistention, and bladder biopsy.  He gave a 20-year history of 
chronic pelvic pain.  He said it became worse as the bladder 
became distended.  He complained of urge incontinence, frequency, 
and dysuria.  He related that some of the chronic pelvic pain 
problems were improved with urination.  The findings from the 
procedure were an 800 cc bladder capacity, normal prostate, and 
petechial hemorrhage on hydrodistention.  The preoperative and 
postoperative diagnoses were rule out interstitial cystitis.

In September 2003, the veteran received a VA evaluation and 
examination for treatment purposes.  His complaints included a 
neurogenic bladder which he had while in service and which he 
stated happened while being disciplined in a dirt procedure which 
caused him not to get to boot camp.  He now complained of a 
bladder problem with a lot of urge incontinence and leaking urine 
if he could not find a bathroom quickly enough.  He was referred 
for urology and neurology consultations scheduled in October 2003, 
described below.

At a September 2003 RO hearing, the veteran contended he had no 
problems with a leaky bladder or bedwetting or an accident with 
his kidney prior to service, and that he could not explain the 
notations of histories of pre-service urinary problems indicated 
in the service medical records.  He contended his bladder problems 
began when he was told to fall from running in place to hitting 
the dirt during service, causing him to have wetting problems.  He 
said that falling hard on the sand and earth caused him to have 
his in-service wetting problems.  He asserted that about a day 
after the initial incident he began having wetting problems.  He 
described having to wet his bed because he was not permitted to 
use the restroom at night.  He said he had never had any surgery 
for his bladder or other examinations.  He acknowledged his 
history of a stroke in 1989, and the indication in VA medical 
records of a possibly neurogenic bladder secondary to a stroke.  
He described currently using depends three times per day.  He was 
asked to carefully attempt to recollect every medical provider 
from whom he had received treatment for a bladder condition, so 
that VA could obtain all relevant medical records and make a 
decision on his claim.

An October 2003 VA neurological examination for treatment purposes 
resulted in no discussion, complaints, or diagnosis pertinent to 
urinary difficulties.  The diagnosis was residual of subdural 
[head injury] with residual left sided weakness and seizures.  The 
seizures were noted to be under good control on dilantin.  There 
was trace left-sided weakness, but the veteran was not interested 
in physical therapy.

Also in October 2003, the RO underwent an examination for 
treatment purposes by a VA urologist.  By history, he had a 
neurogenic bladder with urge incontinence that started while he 
was in service.  By history, he had hit his head against a brick 
wall while pushing a mail cart, and woke up in the hospital with 
double strokes and had a seizure.  Positive voiding symptoms were 
nocturia; urgency always; urgency incontinence most of the time; 
straining sometimes; terminal incontinence sometimes; and dysuria 
sometimes.  The veteran was noted to have had his head injury in 
1989 with a resulting cerebrovascular accident and seizure 
disorder.  He still had weakness of the left side of his body.  He 
was taking dilantin and had no seizures of the past 5 years.  
Strength on the left side was almost back to normal, but he had a 
limp.  After physical examination and a normal urinalysis and CBC, 
the diagnoses were early benign prostatic hypertrophy; 
prostatitis; and rule out neurogenic bladder post-cerebrovascular 
accident.  The urologist prescribed antibiotics for one month.

Law and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

The provisions of 38 C.F.R. § 3.156 were recently changed, but 
only for claims filed on or after August 29, 2001.  66 Fed. Reg. 
45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2003).  The 
veteran's claim was filed prior to August 29, 2001; consequently, 
the version of § 3.156 in effect before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must reopen 
a previously and finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) (West 2002) and Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) (as 
effective for claims filed prior to August 29, 2001) provides as 
follows:  

New and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional evidence 
must be more than merely cumulative.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

If new and material evidence has been received with respect to a 
claim which has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

Analysis

In the case at hand, the veteran did not file a notice of 
disagreement within one year of a February 1982 RO letter 
notifying him of the unfavorable RO determination denying his 
application to reopen his claim for service connection for a 
bladder disorder.  Thus, the determination became final and is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Although the RO has received voluminous medical records since 
February 1982, none of this evidence pertains to whether the 
veteran's in-service bladder disorder began during service or is 
related to some incident of service in a manner that is more than 
cumulative of information associated with the claims file prior to 
February 1982.  

The record of the July 1977 private physical examination (received 
after February 1982) pre-dated the veteran's entrance into service 
by over two years, while during service the veteran reportedly 
provided a history of urinary difficulties for one year prior to 
service; thus, the July 1977 report sheds no new light on the 
veteran's contention that the history of one year of urinary 
difficulties prior to service, as reflected in the service medical 
records, was not valid.  Further, although the July 1977 record 
contains only normal findings pertaining to the abdomen, there is 
no explicit discussion or evaluation of the genitourinary system.  
In short, this evidence, while new, has no bearing on whether the 
veteran's in-service urinary complaints and diminished bladder 
capacity began during service or were related to some incident of 
service.
 
Pre-service medical records of treatment received after February 
1982 also include a May 1979 impression of early schizophrenia; 
they contain no evaluation or discussion of the veteran's 
genitourinary condition.  Thus, these records are not material to 
the matter at hand.
 
Post-service records from April 1980 forward, which include years 
of psychiatric treatment in the 1980s and evaluation in connection 
with claims for SSA benefits, are remarkably silent for complaints 
or diagnoses of urinary problems, aside from one complaint in an 
August 1981 record of private medical treatment indicating that 
the veteran was working at a sports stadium selling beer and was 
complaining of urinary frequency; at most, this merely documents 
that symptoms noted during service, based upon which the veteran 
was discharged during service, continued after service.  It has no 
bearing on whether the condition began during the veteran's period 
of service or was related to some incident of service.

Medical records from August 1981 to January 1999 were silent or 
negative or urinary difficulties.  In January 1999 the veteran 
described urinary difficulties to his private physician, relating 
a history that his difficulties began during his period of active 
service and that he now was seeking VA benefits for them, but this 
recounting of history was merely duplicative of the veteran's 
contentions in 1982 that his condition began during service.  In 
connection with the treatment through October 1999 by this private 
physician, neither the veteran nor his physician identified any 
in-service disease or injury to which the current complaints could 
be related.  

Beginning in September 2003, during VA treatment and then at his 
RO hearing, the veteran put forth a new theory of etiology as to 
an in-service incident that caused his in-service incontinence.  
Specifically, he contended that when he was ordered to "hit the 
dirt" from running in place during service that this caused his 
in-service urinary problems.  The Board finds that this theory of 
etiology, while new, is to be afforded no evidentiary weight, as 
it has only been propounded by the veteran, who has no medical 
expertise on such matters.  The veteran's statements concerning 
sustaining an injury when hitting the ground is presumed credible 
for purposes of reopening his claim (Justus v. Principi, 3 Vet. 
App. 510, 512 (1992)), but the claim that his "hitting the dirt" 
caused an injury to the bladder requires medical expertise.  The 
veteran, as a lay person, is not competent to provide medical 
opinions, and his assertions as to medical diagnosis or causation 
cannot constitute medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The law provides that evidence proffered by 
the appellant to reopen his claim is presumed credible for the 
limited purpose of ascertaining its materiality, but it must be of 
such significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim. See Spalding v. 
Brown, 10 Vet. App. 6, 10 (1997).  His contention that such an 
injury caused his bladder problems is no more than unsupported 
conjecture, and has no probative value.  It must also be noted 
that, while the veteran is qualified to discuss the particulars of 
his in-service injury, he has not demonstrated that he has the 
medical expertise or training that would render him competent to 
proffer medical conclusions, such as a conclusion that his bladder 
disorder was the product of any injury sustained in hitting the 
dirt while on active duty.  Espiritu, supra; Grottviet v. Brown, 5 
Vet. App. 91 (1993); see also Moray v. Brown, 5 Vet. App. 211 
(1993).  Because the veteran's new theory of etiology carries no 
weight, it is not material evidence - it need not be considered to 
fairly decide the merits of the claim.

When the veteran was referred to a VA urologist in October 2003, 
the veteran's difficulties at that time were diagnosed as early 
benign prostatic hypertrophy (BPH) and prostatitis, and possibly a 
neurogenic bladder post-cerebrovascular accident (which occurred 
in 1989).  None of these diagnoses shed any light on any theory of 
etiology which could associate the veteran's urinary difficulties 
to a disease or injury during service.  BPH and prostatitis are 
disorders of the prostate gland.  The neurogenic bladder was 
specifically attributed to a post-service cerebrovascular accident 
or stroke.  An October 2003 VA neurological examination for 
treatment purposes related in no discussion, complaints, or 
diagnosis pertinent to urinary difficulties.  These evaluations by 
treating specialists contain no medical evaluation ether tending 
to proving or disprove that the veteran's in-service urinary 
problems began during service or were related to some incident of 
service.  They are not relevant to the matter at hand and are 
therefore not material. 

In sum, though there is a substantial body of medical evidence 
received since the last final denial of the veteran's claim in 
February 1982, this evidence sheds no light on the cause of the 
veteran's in-service urinary difficulties or whether his in-
service urinary difficulties existed prior to service.  The only 
evidence needed to fairly evaluate the merits of the veteran's 
claim had been received prior to February 1982; specifically, this 
was the veteran's service medical records, showing he began to 
receive treatment for urinary difficulties only six days after 
enlistment, that the veteran provided a history of a pre-service 
injury but no history of an in-service injury; that he was aware 
of his urinary difficulties; that he had been aware of them for 
the past year; and that a detailed in-service urological work-up 
was entirely within normal limits except for a diminished bladder 
capacity found to have existed prior to service.  The service 
medical records show no findings that suggest an injury involving 
the bladder.  All additional evidence received since that time 
which was not previously before agency decisionmakers does not 
bear directly and substantially upon the specific matter under 
consideration.  All newly received evidence was either cumulative 
or redundant; or, to the extent it contained new information, it 
was not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order to 
fairly decide the merits of the claim.  In short, the evidentiary 
picture as to the etiology and onset of the veteran's urological 
difficulties before service, during service, and for many years 
after service (at least until the time of his 1989 cerebrovascular 
accident) is unchanged.  Therefore, none of the new evidence is so 
significant that it must be considered in order to fairly evaluate 
the merits of the veteran's claim.  38 C.F.R. § 3.156(a).

Accordingly, reopening of the claim for service connection for a 
bladder disorder is not warranted. 


ORDER

New and material evidence not having been received, the claim for 
service connection for a bladder disorder is not reopened and the 
claim remains denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



